In the petition for rehearing it is stated, among other things, that the court overlooked the fact that there was no proof that the bicycle rack protruded into the aisle, and that therefore the plaintiff would have necessarily had to stray from the aisle in order to fall upon or against the bicycle rack, as alleged in the declaration. In regard to this contention we might say that there was some evidence tending to show that the flap of the empty bicycle rack did protrude into the aisle, and the jury evidently so concluded, as the court plainly charged the jury (p. 174 of transcript) that if they found from the evidence in the case "that the bicycle rack in question did not protrude into the aisle of the defendant's store, you cannot find for the plaintiff."
Rehearing denied. *Page 461 
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., dissents.